Citation Nr: 0942367	
Decision Date: 11/06/09    Archive Date: 11/12/09

DOCKET NO.  06-34 209A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S.K.C. Boyce




INTRODUCTION

The Veteran had active duty from April 1954 to November 1957. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied the above claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.

The Veteran contends that he has experienced hearing loss as 
a result of noise exposure in service.  Specifically, in an 
October 2006 statement, he asserts that his hearing loss was 
caused by exposure to loud plane engine noise, and, in an 
April 2009 statement, he added that he was also exposed to 
high caliber machine gun noise while testing the accuracy of 
weapons systems as an operational check of the aircraft's 
sight systems. 

The Veteran's assertions of noise exposure are corroborated 
by his service records.  His DD-214 shows that he served as a 
fire control mechanic, and that he received training in sight 
systems mechanics.  His record of military assignments also 
shows that he served as a sight mechanic from March 1955 to 
May 1956, gunnery systems mechanic from May 1956 to March 
1957, and fire control systems mechanic from April 1957 until 
his discharge from active duty in November 1957.  
Furthermore, his training data indicates that he received 
training for the AN/APG-30 Fire Control Radar, including 
training on performing operational checks of the system. 

Moreover, the evidence demonstrates a current disability of 
bilateral hearing loss.  In this regard, an audiogram 
completed at a private examination in February 1998 shows 
auditory thresholds at or above 40 for at two relevant 
frequencies, bilaterally, and his speech threshold scores 
were reported at 92 percent for the right ear, and 88 percent 
for the left ear.  Accordingly, the Veteran has a current 
hearing loss disability as defined by 38 C.F.R. § 3.385.  

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  The 
duty to assist requires VA to provide an examination when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(1); 
McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Here, the Veteran has submitted evidence of noise exposure in 
service, as well as evidence of a current disability of 
hearing loss as defined by 38 C.F.R. § 3.385.  Additionally, 
he reports that symptoms of hearing loss have been ongoing 
for many years.  In his VA treatment records from December 
2004, he stated that he had been hard of hearing for 
"years," and indicated that he had been experiencing 
hearing loss for 5 years or more, the maximum option, on his 
private patient history form in December 2005.  Credible 
evidence of continuity of symptomatology indicates that a 
current disability may be associated with military service 
when the symptoms are capable of lay observation.  McLendon, 
20 Vet. App. at 83.  

Furthermore, given the Veteran's service exposure to jet 
engine noise and machine gun fire in service and competent 
assertions of ongoing symptoms of diminished hearing, the 
Veteran should be afforded an examination, as a medical 
opinion regarding the nature and etiology of his bilateral 
hearing loss disorder is necessary to make a determination in 
this case.  

Finally, as the record reflects that the Veteran receives 
ongoing treatment at the Gainesville, Florida, VA Medical 
Center, his recent treatment records should be obtained on 
remand.

Accordingly, the case is REMANDED for the following action:

1.  Request any treatment records related 
to hearing loss, dated since January 2006, 
from the Gainesville, Florida, VA Medical 
Center.  

2.  Thereafter, schedule the Veteran for a 
VA audiological examination.  The claims 
file and a copy of this remand must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.

Appropriate testing, including a 
controlled speech discrimination test 
(Maryland CNC) and a puretone audiometry 
test, should be conducted.  The results of 
puretone threshold testing for 500, 1000, 
2000, 3000, and 4000 Hertz and speech 
recognition testing using the Maryland CNC 
test are to be reported.

The examiner should provide an opinion as 
to whether it is at least as likely as not 
(50 percent or greater probability) that 
any diagnosed hearing loss had its onset 
during active service or is related to any 
in-service disease, event, or injury, 
including noise exposure from jet engines 
and high caliber machine gun fire during 
operational systems checks.  In doing so, 
the examiner should acknowledge the lay 
statements of record regarding the ongoing 
nature of the Veteran's symptoms. 

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.

3.  Finally, readjudicate the issue on 
appeal.  If the claim remains denied, 
provide the Veteran and his representative 
with a supplemental statement of the case 
and allow an appropriate opportunity for 
response.  Thereafter, the case should be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009). 

